UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7093



KEITH RUSSELL JUDD,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; ALL 50 STATES; 5
DISTRICTS; FEDERAL COMMUNICATIONS COMMISSION;
INTERNAL REVENUE SERVICE; ALL TV AND RADIO
BROADCASTERS; JUDICIAL BRANCH OF FEDERAL
GOVERNMENT; LEGISLATIVE BRANCH OF FEDERAL GOV-
ERNMENT; EXECUTIVE BRANCH OF FEDERAL GOVERN-
MENT; BUREAU OF PRISONS; UNITED STATES SECRET
SERVICE; FEDERAL BUREAU OF INVESTIGATION;
FEDERAL ELECTION COMMISSION; ALL COUNTY,
PARISHES, CITIES, TOWN, CITIZENS AND INDIVID-
UALS WITHIN JURISDICTION OF USA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-00-213)


Submitted:   October 10, 2001           Decided:    November 15, 2001


Before NIEMEYER, MOTZ, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Russell Judd, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Keith Russell Judd seeks to appeal the district court’s order

denying his application for a certificate of appealability under 28

U.S.C.A. § 2255 (West Supp. 2001).   We have reviewed the record and

the district court’s order and find no reversible error.    Accord-

ingly, we affirm the judgment of the district court.    See Judd v.

United States, No. CA-00-213 (S.D.W. Va. May 24, 2001).     We also

deny Judd’s “Emergency Motion for En Banc Rehearing of September 6,

2001 Order,” which we construe as a motion for reconsideration of

that order under Federal Rule of Appellate Procedure 27(b).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2